Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 1 of 29




                  EXHIBIT 1
        Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 2 of 29



Adam M. Sparks

From:                                    J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
Sent:                                    Wednesday, June 9, 2021 10:34 AM
To:                                      Adam M. Sparks; Cross, David D.
Cc:                                      Halsey G. Knapp, Jr.; Kaiser, Mary
Subject:                                 RE: Subpoena to Dominion Voting Systems Corporation re: Curling v. Raffensperger


I didn’t, so do what you need to do. Please email me a copy so I have it.

From: Adam M. Sparks <sparks@khlawfirm.com>
Sent: Wednesday, June 9, 2021 10:34 AM
To: Cross, David D. <DCross@mofo.com>; J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
Cc: Halsey G. Knapp, Jr. <hknapp@khlawfirm.com>; Kaiser, Mary <MKaiser@mofo.com>
Subject: RE: Subpoena to Dominion Voting Systems Corporation re: Curling v. Raffensperger

Good morning Matt,

Did you get a response from your client?

We plan to serve the subpoena today, as we need to get our discovery moving under the Court’s abbreviated schedule.

Thank you,


                            Adam M. Sparks
                            Litigation, Regulation, Election Law
                            Tel: 404-835-8067
                            Email: sparks@khlawfirm.com
www.khlawfirm.com

A Member of Primerus International Society of Law Firms

The preceding email message may be confidential or protected by the attorney-client privilege. It is not intended for transmission to, or
receipt by, any unauthorized persons. If you have received this message in error, please (i) do not read it, (ii) reply to the sender that you
received the message in error, and (iii) erase or destroy the message. Legal advice contained in the preceding message is solely for the
benefit of client(s) represented by Krevolin & Horst, LLC the particular matter that is the subject of this message, and may not be relied
upon by any other party.

Internal Revenue Service regulations require that certain types of written advice include a disclaimer. To the extent the preceding message
contains advice relating to a Federal tax issue, unless expressly stated otherwise the advice is not intended or written to be used, and it
cannot be used by the recipient or any other taxpayer, for the purpose of avoiding Federal tax penalties, and was not written to support the
promotion or marketing of any transaction or matter discussed herein.


From: Cross, David D. <DCross@mofo.com>
Sent: Tuesday, June 8, 2021 11:59 AM
To: J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>; Adam M. Sparks <sparks@khlawfirm.com>
Cc: Halsey G. Knapp, Jr. <hknapp@khlawfirm.com>; Kaiser, Mary <MKaiser@mofo.com>
Subject: RE: Subpoena to Dominion Voting Systems Corporation re: Curling v. Raffensperger

No problem. Thanks, Matt.
                                                                        1
        Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 3 of 29




From: J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
Date: Tuesday, Jun 08, 2021, 11:48 AM
To: Adam M. Sparks <sparks@khlawfirm.com>
Cc: Halsey G. Knapp, Jr. <hknapp@khlawfirm.com>, Cross, David D. <DCross@mofo.com>, Kaiser, Mary
<MKaiser@mofo.com>
Subject: RE: Subpoena to Dominion Voting Systems Corporation re: Curling v. Raffensperger


External Email




Adam,

I just sent an email to Dominion’s GC and received an auto message that he’s on vacation until the 16th. I ask that you
give me until the end of the day to see if I can get a response from him. Does that work?

-Matt

From: Adam M. Sparks <sparks@khlawfirm.com>
Sent: Tuesday, June 8, 2021 11:13 AM
To: J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
Cc: Halsey G. Knapp, Jr. <hknapp@khlawfirm.com>; David Cross (dcross@mofo.com) <dcross@mofo.com>; Kaiser, Mary
<MKaiser@mofo.com>
Subject: Re: Subpoena to Dominion Voting Systems Corporation re: Curling v. Raffensperger

Good morning Matt,

I hope you and yours are well and healthy.

I write to ask whether in your capacity as counsel for Dominion you can and will accept service via email of a subpoena
seeking documents and ESI in the Curling litigation. We can serve it this afternoon but thought it best to ask whether
you will accept service before going to that trouble and expense.

As a reminder, we have protective orders in place, copies of which I can send you if that’s helpful. Thank you for your
consideration.

Best regards,


                                 Adam M. Sparks
                                 Litigation, Regulation, Election Law
                                 Tel: 404-835-8067
                                 Email: sparks@khlawfirm.com
                                 www.khlawfirm.com


One Atlantic Center
1201 West Peachtree Street, NW
Suite 3250 | Atlanta, GA 30309
Tel: 404-888-9700
                                                               2
        Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 4 of 29

www.khlawfirm.com

A Member of Primerus International Society of Law Firms

The preceding email message may be confidential or protected by the attorney-client privilege. It is not intended for transmission to, or
receipt by, any unauthorized persons. If you have received this message in error, please (i) do not read it, (ii) reply to the sender that you
received the message in error, and (iii) erase or destroy the message. Legal advice contained in the preceding message is solely for the
benefit of client(s) represented by Krevolin & Horst, LLC the particular matter that is the subject of this message, and may not be relied
upon by any other party.

Internal Revenue Service regulations require that certain types of written advice include a disclaimer. To the extent the preceding message
contains advice relating to a Federal tax issue, unless expressly stated otherwise the advice is not intended or written to be used, and it
cannot be used by the recipient or any other taxpayer, for the purpose of avoiding Federal tax penalties, and was not written to support the
promotion or marketing of any transaction or matter discussed herein.



============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee is
prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn about
Morrison & Foerster LLP’s Privacy Policy.




                                                                        3
        Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 5 of 29



Adam M. Sparks

From:                                    J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
Sent:                                    Friday, June 11, 2021 9:21 AM
To:                                      Adam M. Sparks
Subject:                                 RE: Dominion Subpoena


Thank you.

From: Adam M. Sparks <sparks@khlawfirm.com>
Sent: Friday, June 11, 2021 9:17 AM
To: J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
Subject: RE: Dominion Subpoena

Hello Matt,

Yes, the (amended) subpoena was served on DVS, Inc.’s registered agent in Colorado yesterday.

Best regards,


                            Adam M. Sparks
                            Litigation, Regulation, Election Law
                            Tel: 404-835-8067
                            Email: sparks@khlawfirm.com
www.khlawfirm.com

A Member of Primerus International Society of Law Firms

The preceding email message may be confidential or protected by the attorney-client privilege. It is not intended for transmission to, or
receipt by, any unauthorized persons. If you have received this message in error, please (i) do not read it, (ii) reply to the sender that you
received the message in error, and (iii) erase or destroy the message. Legal advice contained in the preceding message is solely for the
benefit of client(s) represented by Krevolin & Horst, LLC the particular matter that is the subject of this message, and may not be relied
upon by any other party.

Internal Revenue Service regulations require that certain types of written advice include a disclaimer. To the extent the preceding message
contains advice relating to a Federal tax issue, unless expressly stated otherwise the advice is not intended or written to be used, and it
cannot be used by the recipient or any other taxpayer, for the purpose of avoiding Federal tax penalties, and was not written to support the
promotion or marketing of any transaction or matter discussed herein.


From: J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
Sent: Friday, June 11, 2021 8:34 AM
To: Adam M. Sparks <sparks@khlawfirm.com>
Subject: Dominion Subpoena

Adam,

Has the subpoena been served yet? Dominion’s GC is basically my only contact with the company and he is out of
pocket. Any help you can provide is appreciated.

-Matt
                                                                        1
       Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 6 of 29



J. Matthew Maguire, Jr.



75 14th Street, 26th Floor | Atlanta, Georgia 30309
direct 404-873-8009 | main 404-873-8000 | fax 404-873-8050
mmaguire@pcwlawfirm.com | www.pcwlawfirm.com

This electronic message is from the law firm of Parks, Chesin & Walbert, P.C. It may contain confidential or privileged
information. If you received this transmission in error, please reply to the sender to advise of the error and delete this transmission
and any attachments. The sender prohibits any unauthorized use or dissemination of this communication.




                                                                     2
        Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 7 of 29



Adam M. Sparks

From:                                    J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
Sent:                                    Wednesday, June 23, 2021 9:52 AM
To:                                      Adam M. Sparks
Cc:                                      Halsey G. Knapp, Jr.; Kaiser, Mary; Cross, David D.; Robert J. Kozloski
Subject:                                 RE: Subpoena to Dominion Voting Systems Corporation re: Curling v. Raffensperger

Follow Up Flag:                          Follow up
Flag Status:                             Completed


That works.

From: Adam M. Sparks <sparks@khlawfirm.com>
Sent: Wednesday, June 23, 2021 9:20 AM
To: J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
Cc: Halsey G. Knapp, Jr. <hknapp@khlawfirm.com>; Kaiser, Mary <MKaiser@mofo.com>; Cross, David D.
<DCross@mofo.com>; Robert J. Kozloski <RKozloski@pcwlawfirm.com>
Subject: RE: Subpoena to Dominion Voting Systems Corporation re: Curling v. Raffensperger

Thanks, Matt. Does 3pm tomorrow work?


                            Adam M. Sparks
                            Litigation, Regulation, Election Law
                            Tel: 404-835-8067
                            Email: sparks@khlawfirm.com
www.khlawfirm.com

A Member of Primerus International Society of Law Firms

The preceding email message may be confidential or protected by the attorney-client privilege. It is not intended for transmission to, or
receipt by, any unauthorized persons. If you have received this message in error, please (i) do not read it, (ii) reply to the sender that you
received the message in error, and (iii) erase or destroy the message. Legal advice contained in the preceding message is solely for the
benefit of client(s) represented by Krevolin & Horst, LLC the particular matter that is the subject of this message, and may not be relied
upon by any other party.

Internal Revenue Service regulations require that certain types of written advice include a disclaimer. To the extent the preceding message
contains advice relating to a Federal tax issue, unless expressly stated otherwise the advice is not intended or written to be used, and it
cannot be used by the recipient or any other taxpayer, for the purpose of avoiding Federal tax penalties, and was not written to support the
promotion or marketing of any transaction or matter discussed herein.


From: J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
Sent: Wednesday, June 23, 2021 8:49 AM
To: Adam M. Sparks <sparks@khlawfirm.com>
Cc: Halsey G. Knapp, Jr. <hknapp@khlawfirm.com>; Kaiser, Mary <MKaiser@mofo.com>; Cross, David D.
<DCross@mofo.com>; Robert J. Kozloski <RKozloski@pcwlawfirm.com>
Subject: RE: Subpoena to Dominion Voting Systems Corporation re: Curling v. Raffensperger

Hey Adam. Tomorrow afternoon is open.


                                                                        1
        Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 8 of 29


From: Adam M. Sparks <sparks@khlawfirm.com>
Sent: Tuesday, June 22, 2021 7:12 PM
To: J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
Cc: Halsey G. Knapp, Jr. <hknapp@khlawfirm.com>; Kaiser, Mary <MKaiser@mofo.com>; Cross, David D.
<DCross@mofo.com>; Robert J. Kozloski <RKozloski@pcwlawfirm.com>
Subject: RE: Subpoena to Dominion Voting Systems Corporation re: Curling v. Raffensperger

Hello Matt,

We received your objections and responses. Can we confer tomorrow after 2pm, or failing that sometime Thursday?

Thank you,

                            Adam M. Sparks
                            Litigation, Regulation, Election Law
                            Tel: 404-835-8067
                            Email: sparks@khlawfirm.com
www.khlawfirm.com

A Member of Primerus International Society of Law Firms

The preceding email message may be confidential or protected by the attorney-client privilege. It is not intended for transmission to, or
receipt by, any unauthorized persons. If you have received this message in error, please (i) do not read it, (ii) reply to the sender that you
received the message in error, and (iii) erase or destroy the message. Legal advice contained in the preceding message is solely for the
benefit of client(s) represented by Krevolin & Horst, LLC the particular matter that is the subject of this message, and may not be relied
upon by any other party.

Internal Revenue Service regulations require that certain types of written advice include a disclaimer. To the extent the preceding message
contains advice relating to a Federal tax issue, unless expressly stated otherwise the advice is not intended or written to be used, and it
cannot be used by the recipient or any other taxpayer, for the purpose of avoiding Federal tax penalties, and was not written to support the
promotion or marketing of any transaction or matter discussed herein.


From: Adam M. Sparks
Sent: Wednesday, June 9, 2021 2:16 PM
To: J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>; Cross, David D. <DCross@mofo.com>
Cc: Halsey G. Knapp, Jr. <hknapp@khlawfirm.com>; Kaiser, Mary <MKaiser@mofo.com>
Subject: RE: Subpoena to Dominion Voting Systems Corporation re: Curling v. Raffensperger

Matt, with apologies for the multiple emails, please find attached a copy of an amended subpoena. The attached
subpoena and amended notice are what we will proceed with serving today. Thank you,

         Adam M. Sparks
         Litigation, Regulation, Election Law
         Tel: 404-835-8067
         Email: sparks@khlawfirm.com

         Krevolin | Horst
         One Atlantic Center
         1201 West Peachtree Street, NW
         Suite 3250 | Atlanta, GA 30309
         Tel: 404-888-9700
         www.khlawfirm.com


                                                                        2
        Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 9 of 29


         Sent from my mobile; please forgive typos, shorthand, misspellings, etc.

         A Member of Primerus International Society of Law Firms

         The preceding email message may be confidential or protected by the attorney-client privilege. It is not intended
         for transmission to, or receipt by, any unauthorized persons. If you have received this message in error, please (i)
         do not read it, (ii) reply to the sender that you received the message in error, and (iii) erase or destroy the
         message. Legal advice contained in the preceding message is solely for the benefit of client(s) represented by
         Krevolin & Horst, LLC the particular matter that is the subject of this message, and may not be relied upon by any
         other party.

         Internal Revenue Service regulations require that certain types of written advice include a disclaimer. To the
         extent the preceding message contains advice relating to a Federal tax issue, unless expressly stated otherwise
         the advice is not intended or written to be used, and it cannot be used by the recipient or any other taxpayer, for
         the purpose of avoiding Federal tax penalties, and was not written to support the promotion or marketing of any
         transaction or matter discussed herein.

From: Adam M. Sparks
Sent: Wednesday, June 9, 2021 12:41 PM
To: J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>; Cross, David D. <DCross@mofo.com>
Cc: Halsey G. Knapp, Jr. <hknapp@khlawfirm.com>; Kaiser, Mary <MKaiser@mofo.com>
Subject: RE: Subpoena to Dominion Voting Systems Corporation re: Curling v. Raffensperger

Thank you, Matt. I’ve attached a copy of the subpoena out for service,


                            Adam M. Sparks
                            Litigation, Regulation, Election Law
                            Tel: 404-835-8067
                            Email: sparks@khlawfirm.com
www.khlawfirm.com

A Member of Primerus International Society of Law Firms

The preceding email message may be confidential or protected by the attorney-client privilege. It is not intended for transmission to, or
receipt by, any unauthorized persons. If you have received this message in error, please (i) do not read it, (ii) reply to the sender that you
received the message in error, and (iii) erase or destroy the message. Legal advice contained in the preceding message is solely for the
benefit of client(s) represented by Krevolin & Horst, LLC the particular matter that is the subject of this message, and may not be relied
upon by any other party.

Internal Revenue Service regulations require that certain types of written advice include a disclaimer. To the extent the preceding message
contains advice relating to a Federal tax issue, unless expressly stated otherwise the advice is not intended or written to be used, and it
cannot be used by the recipient or any other taxpayer, for the purpose of avoiding Federal tax penalties, and was not written to support the
promotion or marketing of any transaction or matter discussed herein.


From: J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
Sent: Wednesday, June 9, 2021 10:34 AM
To: Adam M. Sparks <sparks@khlawfirm.com>; Cross, David D. <DCross@mofo.com>
Cc: Halsey G. Knapp, Jr. <hknapp@khlawfirm.com>; Kaiser, Mary <MKaiser@mofo.com>
Subject: RE: Subpoena to Dominion Voting Systems Corporation re: Curling v. Raffensperger

I didn’t, so do what you need to do. Please email me a copy so I have it.


                                                                        3
       Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 10 of 29


From: Adam M. Sparks <sparks@khlawfirm.com>
Sent: Wednesday, June 9, 2021 10:34 AM
To: Cross, David D. <DCross@mofo.com>; J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
Cc: Halsey G. Knapp, Jr. <hknapp@khlawfirm.com>; Kaiser, Mary <MKaiser@mofo.com>
Subject: RE: Subpoena to Dominion Voting Systems Corporation re: Curling v. Raffensperger

Good morning Matt,

Did you get a response from your client?

We plan to serve the subpoena today, as we need to get our discovery moving under the Court’s abbreviated schedule.

Thank you,


                            Adam M. Sparks
                            Litigation, Regulation, Election Law
                            Tel: 404-835-8067
                            Email: sparks@khlawfirm.com
www.khlawfirm.com

A Member of Primerus International Society of Law Firms

The preceding email message may be confidential or protected by the attorney-client privilege. It is not intended for transmission to, or
receipt by, any unauthorized persons. If you have received this message in error, please (i) do not read it, (ii) reply to the sender that you
received the message in error, and (iii) erase or destroy the message. Legal advice contained in the preceding message is solely for the
benefit of client(s) represented by Krevolin & Horst, LLC the particular matter that is the subject of this message, and may not be relied
upon by any other party.

Internal Revenue Service regulations require that certain types of written advice include a disclaimer. To the extent the preceding message
contains advice relating to a Federal tax issue, unless expressly stated otherwise the advice is not intended or written to be used, and it
cannot be used by the recipient or any other taxpayer, for the purpose of avoiding Federal tax penalties, and was not written to support the
promotion or marketing of any transaction or matter discussed herein.


From: Cross, David D. <DCross@mofo.com>
Sent: Tuesday, June 8, 2021 11:59 AM
To: J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>; Adam M. Sparks <sparks@khlawfirm.com>
Cc: Halsey G. Knapp, Jr. <hknapp@khlawfirm.com>; Kaiser, Mary <MKaiser@mofo.com>
Subject: RE: Subpoena to Dominion Voting Systems Corporation re: Curling v. Raffensperger

No problem. Thanks, Matt.



From: J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
Date: Tuesday, Jun 08, 2021, 11:48 AM
To: Adam M. Sparks <sparks@khlawfirm.com>
Cc: Halsey G. Knapp, Jr. <hknapp@khlawfirm.com>, Cross, David D. <DCross@mofo.com>, Kaiser, Mary
<MKaiser@mofo.com>
Subject: RE: Subpoena to Dominion Voting Systems Corporation re: Curling v. Raffensperger


External Email


                                                                        4
        Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 11 of 29



Adam,

I just sent an email to Dominion’s GC and received an auto message that he’s on vacation until the 16th. I ask that you
give me until the end of the day to see if I can get a response from him. Does that work?

-Matt

From: Adam M. Sparks <sparks@khlawfirm.com>
Sent: Tuesday, June 8, 2021 11:13 AM
To: J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
Cc: Halsey G. Knapp, Jr. <hknapp@khlawfirm.com>; David Cross (dcross@mofo.com) <dcross@mofo.com>; Kaiser, Mary
<MKaiser@mofo.com>
Subject: Re: Subpoena to Dominion Voting Systems Corporation re: Curling v. Raffensperger

Good morning Matt,

I hope you and yours are well and healthy.

I write to ask whether in your capacity as counsel for Dominion you can and will accept service via email of a subpoena
seeking documents and ESI in the Curling litigation. We can serve it this afternoon but thought it best to ask whether
you will accept service before going to that trouble and expense.

As a reminder, we have protective orders in place, copies of which I can send you if that’s helpful. Thank you for your
consideration.

Best regards,


                                 Adam M. Sparks
                                 Litigation, Regulation, Election Law
                                 Tel: 404-835-8067
                                 Email: sparks@khlawfirm.com
                                 www.khlawfirm.com


One Atlantic Center
1201 West Peachtree Street, NW
Suite 3250 | Atlanta, GA 30309
Tel: 404-888-9700
www.khlawfirm.com

A Member of Primerus International Society of Law Firms

The preceding email message may be confidential or protected by the attorney-client privilege. It is not intended for transmission to, or
receipt by, any unauthorized persons. If you have received this message in error, please (i) do not read it, (ii) reply to the sender that you
received the message in error, and (iii) erase or destroy the message. Legal advice contained in the preceding message is solely for the
benefit of client(s) represented by Krevolin & Horst, LLC the particular matter that is the subject of this message, and may not be relied
upon by any other party.

Internal Revenue Service regulations require that certain types of written advice include a disclaimer. To the extent the preceding message
contains advice relating to a Federal tax issue, unless expressly stated otherwise the advice is not intended or written to be used, and it
cannot be used by the recipient or any other taxpayer, for the purpose of avoiding Federal tax penalties, and was not written to support the
promotion or marketing of any transaction or matter discussed herein.


                                                                        5
      Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 12 of 29



============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee is
prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn about
Morrison & Foerster LLP’s Privacy Policy.




                                                             6
     Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 13 of 29



Adam M. Sparks

From:                                 J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
Sent:                                 Thursday, July 1, 2021 12:50 PM
To:                                   Adam M. Sparks
Cc:                                   Robert J. Kozloski; Halsey G. Knapp, Jr.; David Cross (dcross@mofo.com); Kaiser, Mary
Subject:                              Re: Curling v. Raffensperger - Subpoena

Follow Up Flag:                       Follow up
Flag Status:                          Completed


Yes, Colorado. Thanks Adam.

Sent from my iPhone



       On Jul 1, 2021, at 12:00 PM, Adam M. Sparks <sparks@khlawfirm.com> wrote:


       Good morning Matt,

       Yesterday morning, you informed me that Dominion will neither produce any communications or other
       documents in response to the Curling Plaintiffs’ subpoena nor consent to Pro V&V, Inc. producing
       anything in its possession, custody, or control that Dominion treats as confidential or proprietary.

       When we spoke that afternoon, I informed you that our clients are inclined to raise this dispute in a
       court filing. I asked whether Dominion had a preference between raising it in a discovery dispute before
       Judge Totenberg or in a proceeding in Colorado. You told me you would need to call your client before
       responding, though you suspected it would prefer Colorado. I have not received a response.

       Please provide Dominion’s preference, if any, at your earliest convenience today. Thank you,

       <image002.png>
       Adam M. Sparks
       Litigation, Regulation, Election Law
       Tel: 404-835-8067
       Email: sparks@khlawfirm.com
       www.khlawfirm.com

       A Member of Primerus International Society of Law Firms

       The preceding email message may be confidential or protected by the attorney-client privilege. It is not intended for
       transmission to, or receipt by, any unauthorized persons. If you have received this message in error, please (i) do not read
       it, (ii) reply to the sender that you received the message in error, and (iii) erase or destroy the message. Legal advice
       contained in the preceding message is solely for the benefit of client(s) represented by Krevolin & Horst, LLC the
       particular matter that is the subject of this message, and may not be relied upon by any other party.

       Internal Revenue Service regulations require that certain types of written advice include a disclaimer. To the extent the
       preceding message contains advice relating to a Federal tax issue, unless expressly stated otherwise the advice is not
       intended or written to be used, and it cannot be used by the recipient or any other taxpayer, for the purpose of avoiding
       Federal tax penalties, and was not written to support the promotion or marketing of any transaction or matter discussed
       herein.
                                                                    1
Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 14 of 29



 From: Adam M. Sparks
 Sent: Tuesday, June 29, 2021 4:23 PM
 To: J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
 Cc: Robert J. Kozloski <RKozloski@pcwlawfirm.com>; Halsey G. Knapp, Jr. <hknapp@khlawfirm.com>;
 David Cross (dcross@mofo.com) <dcross@mofo.com>; Kaiser, Mary <MKaiser@mofo.com>
 Subject: Re: Curling v. Raffensperger - Subpoena

 Matt,

 Will Dominion consent to Pro V&V, Inc. producing anything that’s confidential or proprietary to
 Dominion under the protective order in this case?

 Also, how did Dominion respond to the proposal we discussed on Friday, that Dominion produce
 communications through the present day under the same parameters as they did last year?

 Thank you,


 <image002.png>
 Adam M. Sparks
 Litigation, Regulation, Election Law
 Tel: 404-835-8067
 Email: sparks@khlawfirm.com
 www.khlawfirm.com


 One Atlantic Center
 1201 West Peachtree Street, NW
 Suite 3250 | Atlanta, GA 30309
 Tel: 404-888-9700
 www.khlawfirm.com

 A Member of Primerus International Society of Law Firms

 The preceding email message may be confidential or protected by the attorney-client privilege. It is not intended for
 transmission to, or receipt by, any unauthorized persons. If you have received this message in error, please (i) do not read
 it, (ii) reply to the sender that you received the message in error, and (iii) erase or destroy the message. Legal advice
 contained in the preceding message is solely for the benefit of client(s) represented by Krevolin & Horst, LLC the
 particular matter that is the subject of this message, and may not be relied upon by any other party.

 Internal Revenue Service regulations require that certain types of written advice include a disclaimer. To the extent the
 preceding message contains advice relating to a Federal tax issue, unless expressly stated otherwise the advice is not
 intended or written to be used, and it cannot be used by the recipient or any other taxpayer, for the purpose of avoiding
 Federal tax penalties, and was not written to support the promotion or marketing of any transaction or matter discussed
 herein.




                                                              2
      Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 15 of 29



Adam M. Sparks

From:                              Cross, David D. <DCross@mofo.com>
Sent:                              Thursday, July 1, 2021 2:14 PM
To:                                J. Matthew Maguire, Jr.; Adam M. Sparks
Cc:                                Robert J. Kozloski; Halsey G. Knapp, Jr.; Kaiser, Mary
Subject:                           RE: Curling v. Raffensperger - Subpoena


Matt -

Is there any way to strike some compromise here? It’s hard to understand a refusal to produce anything at all in
response to this subpoena in a case where your client’s equipment is a key focus and your client has been a significant
player in the litigation. I imagine none of us thinks a court is going to quash our subpoena outright. It may narrow the
requests, but we’re happy to try to do that ourselves with you, which would cost everyone much less than motion
practice.

Appreciate your thoughts. We’ll need to move quickly if your client insists on producing nothing in response to the
subpoena, so it would be great to hear back today. If there’s a proposal you’d like us to consider, please send it along.
Otherwise we’ll need to proceed with a motion.

Thanks. Hope you and your client are well.

DC




From: J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
Date: Thursday, Jul 01, 2021, 12:50 PM
To: Adam M. Sparks <sparks@khlawfirm.com>
Cc: Robert J. Kozloski <RKozloski@pcwlawfirm.com>, Halsey G. Knapp, Jr. <hknapp@khlawfirm.com>, Cross, David D.
<DCross@mofo.com>, Kaiser, Mary <MKaiser@mofo.com>
Subject: Re: Curling v. Raffensperger - Subpoena


External Email




Yes, Colorado. Thanks Adam.

Sent from my iPhone



         On Jul 1, 2021, at 12:00 PM, Adam M. Sparks <sparks@khlawfirm.com> wrote:


         Good morning Matt,


                                                              1
Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 16 of 29


 Yesterday morning, you informed me that Dominion will neither produce any communications or other
 documents in response to the Curling Plaintiffs’ subpoena nor consent to Pro V&V, Inc. producing
 anything in its possession, custody, or control that Dominion treats as confidential or proprietary.

 When we spoke that afternoon, I informed you that our clients are inclined to raise this dispute in a
 court filing. I asked whether Dominion had a preference between raising it in a discovery dispute before
 Judge Totenberg or in a proceeding in Colorado. You told me you would need to call your client before
 responding, though you suspected it would prefer Colorado. I have not received a response.

 Please provide Dominion’s preference, if any, at your earliest convenience today. Thank you,

 <image002.png>
 Adam M. Sparks
 Litigation, Regulation, Election Law
 Tel: 404-835-8067
 Email: sparks@khlawfirm.com
 www.khlawfirm.com

 A Member of Primerus International Society of Law Firms

 The preceding email message may be confidential or protected by the attorney-client privilege. It is not intended for
 transmission to, or receipt by, any unauthorized persons. If you have received this message in error, please (i) do not read
 it, (ii) reply to the sender that you received the message in error, and (iii) erase or destroy the message. Legal advice
 contained in the preceding message is solely for the benefit of client(s) represented by Krevolin & Horst, LLC the
 particular matter that is the subject of this message, and may not be relied upon by any other party.

 Internal Revenue Service regulations require that certain types of written advice include a disclaimer. To the extent the
 preceding message contains advice relating to a Federal tax issue, unless expressly stated otherwise the advice is not
 intended or written to be used, and it cannot be used by the recipient or any other taxpayer, for the purpose of avoiding
 Federal tax penalties, and was not written to support the promotion or marketing of any transaction or matter discussed
 herein.


 From: Adam M. Sparks
 Sent: Tuesday, June 29, 2021 4:23 PM
 To: J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
 Cc: Robert J. Kozloski <RKozloski@pcwlawfirm.com>; Halsey G. Knapp, Jr. <hknapp@khlawfirm.com>;
 David Cross (dcross@mofo.com) <dcross@mofo.com>; Kaiser, Mary <MKaiser@mofo.com>
 Subject: Re: Curling v. Raffensperger - Subpoena

 Matt,

 Will Dominion consent to Pro V&V, Inc. producing anything that’s confidential or proprietary to
 Dominion under the protective order in this case?

 Also, how did Dominion respond to the proposal we discussed on Friday, that Dominion produce
 communications through the present day under the same parameters as they did last year?

 Thank you,


 <image002.png>
 Adam M. Sparks
 Litigation, Regulation, Election Law
                                                              2
      Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 17 of 29


        Tel: 404-835-8067
        Email: sparks@khlawfirm.com
        www.khlawfirm.com


        One Atlantic Center
        1201 West Peachtree Street, NW
        Suite 3250 | Atlanta, GA 30309
        Tel: 404-888-9700
        www.khlawfirm.com

        A Member of Primerus International Society of Law Firms

        The preceding email message may be confidential or protected by the attorney-client privilege. It is not intended for
        transmission to, or receipt by, any unauthorized persons. If you have received this message in error, please (i) do not read
        it, (ii) reply to the sender that you received the message in error, and (iii) erase or destroy the message. Legal advice
        contained in the preceding message is solely for the benefit of client(s) represented by Krevolin & Horst, LLC the
        particular matter that is the subject of this message, and may not be relied upon by any other party.

        Internal Revenue Service regulations require that certain types of written advice include a disclaimer. To the extent the
        preceding message contains advice relating to a Federal tax issue, unless expressly stated otherwise the advice is not
        intended or written to be used, and it cannot be used by the recipient or any other taxpayer, for the purpose of avoiding
        Federal tax penalties, and was not written to support the promotion or marketing of any transaction or matter discussed
        herein.



============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee is
prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn about
Morrison & Foerster LLP’s Privacy Policy.




                                                                     3
        Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 18 of 29



Adam M. Sparks

From:                                  J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
Sent:                                  Friday, October 2, 2020 4:13 PM
To:                                    Vincent Russo; Holly Cole; Josh Belinfante
Cc:                                    Cross, David D.; Bryan Tyson; Conaway, Jenna B.; Cary Ichter; Bruce Brown; Hedgecock,
                                       Lyle F.; Halsey G. Knapp, Jr.; Adam M. Sparks; Jonathan Crumly; Alexander Denton; Loree
                                       Anne Paradise; Bryan Jacoutot; Diane LaRoss; Ascarrunz, Veronica; Brogan, Eileen M.;
                                       cheryl.ringer@fultoncountyga.gov; kaye.burwell@fultoncountyga.gov;
                                       david.lowman@fultoncountyga.gov; Curling Core Team; Carey Miller; Robert McGuire
Subject:                               RE: Curling v. Raffensperger: State's Deadline for Request Maintain Seal of Portions of
                                       10/1 Hearing

Follow Up Flag:                        Follow up
Flag Status:                           Completed


Ms. Cole,

I recognize that Dominion is not a party to this action, but I do wish to express Dominion’s support of the State’s request
to seal the transcript from yesterday since the testimony involves Dominion’s IP. We respectfully submit that this is
precisely the type of information that is deemed confidential under Section 2(d) the Court’s Protective Order (which also
protects non-parties).

We appreciate the Court’s consideration.

-Matt


J. Matthew Maguire, Jr.



75 14th Street, 26th Floor | Atlanta, Georgia 30309
direct 404-873-8009 | main 404-873-8000 | fax 404-873-8050
mmaguire@pcwlawfirm.com | www.pcwlawfirm.com

This electronic message is from the law firm of Parks, Chesin & Walbert, P.C. It may contain confidential or privileged
information. If you received this transmission in error, please reply to the sender to advise of the error and delete this transmission
and any attachments. The sender prohibits any unauthorized use or dissemination of this communication.




From: Vincent Russo <vrusso@robbinsfirm.com>
Sent: Friday, October 2, 2020 1:03 PM
To: Holly Cole <Holly_Cole@gand.uscourts.gov>; Josh Belinfante <Josh.Belinfante@robbinsfirm.com>
Cc: Cross, David D. <DCross@mofo.com>; Bryan Tyson <btyson@taylorenglish.com>; Conaway, Jenna B.
<JConaway@mofo.com>; Cary Ichter <CIchter@ichterdavis.com>; Bruce Brown <bbrown@brucepbrownlaw.com>;
Hedgecock, Lyle F. <LHedgecock@mofo.com>; Halsey G. Knapp, Jr. <hknapp@khlawfirm.com>; Adam M. Sparks
<sparks@khlawfirm.com>; Jonathan Crumly <jcrumly@taylorenglish.com>; Alexander Denton
<Alexander.Denton@robbinsfirm.com>; Loree Anne Paradise <lparadise@taylorenglish.com>; Bryan Jacoutot
<bjacoutot@taylorenglish.com>; Diane LaRoss <dlaross@taylorenglish.com>; Ascarrunz, Veronica
<VAscarrunz@mofo.com>; Brogan, Eileen M. <EBrogan@mofo.com>; cheryl.ringer@fultoncountyga.gov;
                                                                     1
      Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 19 of 29


kaye.burwell@fultoncountyga.gov; david.lowman@fultoncountyga.gov; Curling Core Team
<CurlingCoreTeam@mofo.com>; Carey Miller <carey.miller@robbinsfirm.com>; Robert McGuire <ram@lawram.com>; J.
Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
Subject: RE: Curling v. Raffensperger: State's Deadline for Request Maintain Seal of Portions of 10/1 Hearing

Ms. Cole,

Attached is a copy of State Defendants’ filing regarding sealing or redacting Dr. Coomer’s testimony.

Best regards,

Vincent




Vincent R. Russo
Robbins Ross Alloy Belinfante Littlefield LLC
www.robbinsfirm.com

Robbins Government Relations LLC
www.robbinsgr.com

500 14th Street, NW
Atlanta, GA 30318
404.856.3260 (Direct)
678.701.9381 (Main)

From: Holly Cole <Holly_Cole@gand.uscourts.gov>
Sent: Friday, October 2, 2020 11:30 AM
To: Josh Belinfante <Josh.Belinfante@robbinsfirm.com>
Cc: Cross, David D. <DCross@mofo.com>; Vincent Russo <vrusso@robbinsfirm.com>; Bryan Tyson
<btyson@taylorenglish.com>; Conaway, Jenna B. <JConaway@mofo.com>; Cary Ichter <CIchter@ichterdavis.com>;
Bruce Brown <bbrown@brucepbrownlaw.com>; Hedgecock, Lyle F. <LHedgecock@mofo.com>; Halsey G. Knapp, Jr.
<hknapp@khlawfirm.com>; Adam M. Sparks <sparks@khlawfirm.com>; Jonathan Crumly <jcrumly@taylorenglish.com>;
Alexander Denton <Alexander.Denton@robbinsfirm.com>; Loree Anne Paradise <lparadise@taylorenglish.com>; Bryan
Jacoutot <bjacoutot@taylorenglish.com>; Diane LaRoss <dlaross@taylorenglish.com>; Ascarrunz, Veronica
<VAscarrunz@mofo.com>; Brogan, Eileen M. <EBrogan@mofo.com>; cheryl.ringer@fultoncountyga.gov;
kaye.burwell@fultoncountyga.gov; david.lowman@fultoncountyga.gov; Curling Core Team
<CurlingCoreTeam@mofo.com>; Carey Miller <carey.miller@robbinsfirm.com>; Robert McGuire <ram@lawram.com>; J.
Matthew Maguire, Jr. <MMaguire@pcwlawfirm.com>
Subject: RE: Curling v. Raffensperger: State's Deadline for Request Maintain Seal of Portions of 10/1 Hearing

Counsel,

Please see the docket order entered in the case just now addressing this matter.

Holly Cole
Law Clerk
Chambers of the Honorable Amy Totenberg
United States District Court
Northern District of Georgia

                                                           2
     Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 20 of 29

404-215-1404
Holly_Cole@gand.uscourts.gov


From: Josh Belinfante <Josh.Belinfante@robbinsfirm.com>
Sent: Friday, October 2, 2020 10:34 AM
To: Holly Cole <Holly_Cole@gand.uscourts.gov>
Cc: Cross, David D. <DCross@mofo.com>; Vincent Russo <vrusso@robbinsfirm.com>; Bryan Tyson
<btyson@taylorenglish.com>; Conaway, Jenna B. <JConaway@mofo.com>; Cary Ichter <CIchter@ichterdavis.com>;
Bruce Brown <bbrown@brucepbrownlaw.com>; Hedgecock, Lyle F. <LHedgecock@mofo.com>; Halsey G. Knapp, Jr.
<hknapp@khlawfirm.com>; Adam M. Sparks <sparks@khlawfirm.com>; Jonathan Crumly <jcrumly@taylorenglish.com>;
Alexander Denton <Alexander.Denton@robbinsfirm.com>; Loree Anne Paradise <lparadise@taylorenglish.com>; Bryan
Jacoutot <bjacoutot@taylorenglish.com>; Diane LaRoss <dlaross@taylorenglish.com>; Ascarrunz, Veronica
<VAscarrunz@mofo.com>; Brogan, Eileen M. <EBrogan@mofo.com>; cheryl.ringer@fultoncountyga.gov;
kaye.burwell@fultoncountyga.gov; david.lowman@fultoncountyga.gov; Curling Core Team
<CurlingCoreTeam@mofo.com>; Carey Miller <carey.miller@robbinsfirm.com>; Robert McGuire <ram@lawram.com>; J.
Matthew Maguire, Jr. <MMaguire@pcwlawfirm.com>
Subject: Re: Curling v. Raffensperger: State's Deadline for Request Maintain Seal of Portions of 10/1 Hearing

Thank you, Ms. Cole.

Sent from my iPhone


       On Oct 2, 2020, at 10:31 AM, Holly Cole <Holly_Cole@gand.uscourts.gov> wrote:


       Mr. Belinfante,

       Thank you. I will be in touch regarding further instructions for resolving this issue.

       The Court appreciates your response and patience.

       Best,

       Holly Cole
       Law Clerk
       Chambers of the Honorable Amy Totenberg
       United States District Court
       Northern District of Georgia
       404-215-1404
       Holly_Cole@gand.uscourts.gov


       From: Josh Belinfante <Josh.Belinfante@robbinsfirm.com>
       Sent: Friday, October 2, 2020 10:28 AM
       To: Cross, David D. <DCross@mofo.com>
       Cc: Vincent Russo <vrusso@robbinsfirm.com>; Holly Cole <Holly_Cole@gand.uscourts.gov>; Bryan
       Tyson <btyson@taylorenglish.com>; Conaway, Jenna B. <JConaway@mofo.com>; Cary Ichter
       <CIchter@ichterdavis.com>; Bruce Brown <bbrown@brucepbrownlaw.com>; Hedgecock, Lyle F.
       <LHedgecock@mofo.com>; Halsey G. Knapp, Jr. <hknapp@khlawfirm.com>; Adam M. Sparks
       <sparks@khlawfirm.com>; Jonathan Crumly <jcrumly@taylorenglish.com>; Alexander Denton
       <Alexander.Denton@robbinsfirm.com>; Loree Anne Paradise <lparadise@taylorenglish.com>; Bryan
       Jacoutot <bjacoutot@taylorenglish.com>; Diane LaRoss <dlaross@taylorenglish.com>; Ascarrunz,
       Veronica <VAscarrunz@mofo.com>; Brogan, Eileen M. <EBrogan@mofo.com>;
                                                             3
Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 21 of 29


 cheryl.ringer@fultoncountyga.gov; kaye.burwell@fultoncountyga.gov;
 david.lowman@fultoncountyga.gov; Curling Core Team <CurlingCoreTeam@mofo.com>; Carey Miller
 <carey.miller@robbinsfirm.com>; Robert McGuire <ram@lawram.com>; J. Matthew Maguire, Jr.
 <MMaguire@pcwlawfirm.com>
 Subject: Re: Curling v. Raffensperger: State's Deadline for Request Maintain Seal of Portions of 10/1
 Hearing

 Ms. Cole:




 Thanks,
 JB

 Sent from my iPhone


         On Oct 2, 2020, at 10:15 AM, Cross, David D. <DCross@mofo.com> wrote:


         Ms. Cole -




                                                    4
Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 22 of 29




       Thanks.
       DC




       From: Vincent Russo <vrusso@robbinsfirm.com>
       Date: Friday, Oct 02, 2020, 9:49 AM
       To: Holly Cole <Holly_Cole@gand.uscourts.gov>
       Cc: Bryan Tyson <btyson@taylorenglish.com>, Conaway, Jenna B. <JConaway@mofo.com>,
       Cary Ichter <CIchter@ichterdavis.com>, Josh Belinfante
       <Josh.Belinfante@robbinsfirm.com>, Bruce Brown <bbrown@brucepbrownlaw.com>,
       Hedgecock, Lyle F. <LHedgecock@mofo.com>, Halsey G. Knapp, Jr.
       <hknapp@khlawfirm.com>, Adam M. Sparks <sparks@khlawfirm.com>, Jonathan Crumly
       <jcrumly@taylorenglish.com>, Alexander Denton <Alexander.Denton@robbinsfirm.com>,
       Loree Anne Paradise <lparadise@taylorenglish.com>, Bryan Jacoutot
       <bjacoutot@taylorenglish.com>, Diane LaRoss <dlaross@taylorenglish.com>, Ascarrunz,
       Veronica <VAscarrunz@mofo.com>, Brogan, Eileen M. <EBrogan@mofo.com>,
       cheryl.ringer@fultoncountyga.gov <cheryl.ringer@fultoncountyga.gov>,
       kaye.burwell@fultoncountyga.gov <kaye.burwell@fultoncountyga.gov>,
       david.lowman@fultoncountyga.gov <david.lowman@fultoncountyga.gov>, Curling Core
       Team <CurlingCoreTeam@mofo.com>, Carey Miller <carey.miller@robbinsfirm.com>,
       Robert McGuire <ram@lawram.com>, J. Matthew Maguire, Jr.
       <mmaguire@pcwlawfirm.com>, Cross, David D. <DCross@mofo.com>
       Subject: RE: Curling v. Raffensperger: State's Deadline for Request Maintain Seal of Portions
       of 10/1 Hearing


       External Email



       Ms. Cole,

       We have reviewed the transcript of the hearing yesterday. Below are the page
       and line numbers from the transcript that we think should be redacted from the
       public transcript and video, assuming the recording is made available to the
       public. These portions of the hearing involve discussions of sensitive information
       about Dominion’s intellectual property and the security of the voting system.

       Page : Line Number
                                                     5
Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 23 of 29




       We appreciate the Court’s consideration of this request. Please let me know if
       the Court needs anything further from State Defendants on this issue.

       Best regards,

       Vincent

       <image001.jpg>

       Vincent R. Russo
       Robbins Ross Alloy Belinfante Littlefield LLC
       www.robbinsfirm.com

       Robbins Government Relations LLC
       www.robbinsgr.com

       500 14th Street, NW
       Atlanta, GA 30318
       404.856.3260 (Direct)
       678.701.9381 (Main)

       From: Holly Cole <Holly_Cole@gand.uscourts.gov>
       Sent: Thursday, October 1, 2020 12:00 PM
       To: Vincent Russo <vrusso@robbinsfirm.com>
       Cc: Bryan Tyson <btyson@taylorenglish.com>; Conaway, Jenna B.
       <JConaway@mofo.com>; Cary Ichter <CIchter@ichterdavis.com>; Josh Belinfante
       <Josh.Belinfante@robbinsfirm.com>; Bruce Brown <bbrown@brucepbrownlaw.com>;
       Hedgecock, Lyle F. <LHedgecock@mofo.com>; Halsey G. Knapp, Jr.
       <hknapp@khlawfirm.com>; Adam M. Sparks <sparks@khlawfirm.com>; Jonathan
       Crumly <jcrumly@taylorenglish.com>; Alexander Denton
       <Alexander.Denton@robbinsfirm.com>; Loree Anne Paradise
       <lparadise@taylorenglish.com>; Bryan Jacoutot <bjacoutot@taylorenglish.com>; Diane
       LaRoss <dlaross@taylorenglish.com>; Ascarrunz, Veronica <VAscarrunz@mofo.com>;
       Brogan, Eileen M. <EBrogan@mofo.com>; cheryl.ringer@fultoncountyga.gov;
       kaye.burwell@fultoncountyga.gov; david.lowman@fultoncountyga.gov; Curling Core
       Team <CurlingCoreTeam@mofo.com>; Carey Miller <carey.miller@robbinsfirm.com>;
       Robert McGuire <ram@lawram.com>; J. Matthew Maguire, Jr.
       <mmaguire@pcwlawfirm.com>; Cross, David D. <DCross@mofo.com>
       Subject: Curling v. Raffensperger: State's Deadline for Request Maintain Seal of Portions
       of 10/1 Hearing

       Counsel,

       The Court will not be able to provide the audio recording today in time for the State to
       use to determine what portions of the hearing should remain sealed. Ms. Welch will
                                                   6
Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 24 of 29


       have the transcript ready tonight. Accordingly, Judge Totenberg is extending the time
       for the State’s request through 10:00 a.m. tomorrow morning.

       Let me know if you have any questions.

       Thanks,

       Holly Cole
       Law Clerk
       Chambers of the Honorable Amy Totenberg
       United States District Court
       Northern District of Georgia
       404-215-1404
       Holly_Cole@gand.uscourts.gov


       From: J. Matthew Maguire, Jr. <mmaguire@pcwlawfirm.com>
       Sent: Wednesday, September 30, 2020 9:04 PM
       To: Cross, David D. <DCross@mofo.com>
       Cc: Holly Cole <Holly_Cole@gand.uscourts.gov>; Vincent Russo
       <vrusso@robbinsfirm.com>; Bryan Tyson <btyson@taylorenglish.com>; Conaway, Jenna
       B. <JConaway@mofo.com>; Cary Ichter <CIchter@ichterdavis.com>; Josh Belinfante
       <Josh.Belinfante@robbinsfirm.com>; Bruce Brown <bbrown@brucepbrownlaw.com>;
       Hedgecock, Lyle F. <LHedgecock@mofo.com>; Halsey G. Knapp, Jr.
       <hknapp@khlawfirm.com>; Adam M. Sparks <sparks@khlawfirm.com>; Jonathan
       Crumly <jcrumly@taylorenglish.com>; Alexander Denton
       <Alexander.Denton@robbinsfirm.com>; Loree Anne Paradise
       <lparadise@taylorenglish.com>; Bryan Jacoutot <bjacoutot@taylorenglish.com>; Diane
       LaRoss <dlaross@taylorenglish.com>; Ascarrunz, Veronica <VAscarrunz@mofo.com>;
       Brogan, Eileen M. <EBrogan@mofo.com>; cheryl.ringer@fultoncountyga.gov;
       kaye.burwell@fultoncountyga.gov; david.lowman@fultoncountyga.gov; Curling Core
       Team <CurlingCoreTeam@mofo.com>; Carey Miller <carey.miller@robbinsfirm.com>;
       Robert McGuire <ram@lawram.com>
       Subject: Re: Plaintiffs' Request for Emergency Conference - Curling v. Raffensperger

       Thank you, David.

       Ms. Cole, Dr Coomer is available tomorrow at 9:00 am (7:00 his time) but he has
       a hard stop at 8:00 his time. Please include me on the email with the call info and
       I will get it to him.

       -Matt Maguire



       Sent from my iPhone


                 On Sep 30, 2020, at 8:55 PM, Cross, David D.
                 <DCross@mofo.com> wrote:


                 Ms. Cole -
                                                  7
Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 25 of 29



            I’m adding Mr. Maguire to this distribution for ease of communication
            with the Court and the parties. He was kind enough to respond to me
            and Mr. Brown moments ago on a related issue.

            Thanks.
            DC




            From: Holly Cole <Holly_Cole@gand.uscourts.gov>
            Date: Wednesday, Sep 30, 2020, 8:31 PM
            To: Vincent Russo <vrusso@robbinsfirm.com>, Cross, David D.
            <DCross@mofo.com>, Bryan Tyson <btyson@taylorenglish.com>, Conaway,
            Jenna B. <JConaway@mofo.com>
            Cc: Cary Ichter <CIchter@ichterdavis.com>, Josh Belinfante
            <Josh.Belinfante@robbinsfirm.com>, Bruce Brown
            <bbrown@brucepbrownlaw.com>, Hedgecock, Lyle F.
            <LHedgecock@mofo.com>, Halsey G. Knapp, Jr. <hknapp@khlawfirm.com>,
            Adam M. Sparks <sparks@khlawfirm.com>, Jonathan Crumly
            <jcrumly@taylorenglish.com>, Alexander Denton
            <Alexander.Denton@robbinsfirm.com>, Loree Anne Paradise
            <lparadise@taylorenglish.com>, Bryan Jacoutot
            <bjacoutot@taylorenglish.com>, Diane LaRoss
            <dlaross@taylorenglish.com>, Ascarrunz, Veronica
            <VAscarrunz@mofo.com>, Brogan, Eileen M. <EBrogan@mofo.com>,
            cheryl.ringer@fultoncountyga.gov <cheryl.ringer@fultoncountyga.gov>,
            kaye.burwell@fultoncountyga.gov <kaye.burwell@fultoncountyga.gov>,
            david.lowman@fultoncountyga.gov <david.lowman@fultoncountyga.gov>,
            Curling Core Team <CurlingCoreTeam@mofo.com>, Carey Miller
            <carey.miller@robbinsfirm.com>, Robert McGuire <ram@lawram.com>
            Subject: RE: Plaintiffs' Request for Emergency Conference - Curling v.
            Raffensperger


            External Email




            Mr. Russo,

            Thank you. Please update me as soon as possible regarding Mr.
            Maguire and Dr. Coomer so we can confirm the proceeding to begin at
            9AM.

            Best,

            Holly Cole
            Law Clerk
            Chambers of the Honorable Amy Totenberg
            United States District Court
            Northern District of Georgia


                                               8
Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 26 of 29

            404-215-1404
            Holly_Cole@gand.uscourts.gov


            From: Vincent Russo <vrusso@robbinsfirm.com>
            Sent: Wednesday, September 30, 2020 7:04 PM
            To: Holly Cole <Holly_Cole@gand.uscourts.gov>; Cross, David D.
            <DCross@mofo.com>; Bryan Tyson <btyson@taylorenglish.com>;
            Conaway, Jenna B. <JConaway@mofo.com>
            Cc: Cary Ichter <CIchter@ichterdavis.com>; Josh Belinfante
            <Josh.Belinfante@robbinsfirm.com>; Bruce Brown
            <bbrown@brucepbrownlaw.com>; Hedgecock, Lyle F.
            <LHedgecock@mofo.com>; Halsey G. Knapp, Jr.
            <hknapp@khlawfirm.com>; Adam M. Sparks <sparks@khlawfirm.com>;
            Jonathan Crumly <jcrumly@taylorenglish.com>; Alexander Denton
            <Alexander.Denton@robbinsfirm.com>; Loree Anne Paradise
            <lparadise@taylorenglish.com>; Bryan Jacoutot
            <bjacoutot@taylorenglish.com>; Diane LaRoss
            <dlaross@taylorenglish.com>; Ascarrunz, Veronica
            <VAscarrunz@mofo.com>; Brogan, Eileen M. <EBrogan@mofo.com>;
            cheryl.ringer@fultoncountyga.gov; kaye.burwell@fultoncountyga.gov;
            david.lowman@fultoncountyga.gov; Curling Core Team
            <CurlingCoreTeam@mofo.com>; Carey Miller
            <carey.miller@robbinsfirm.com>; Robert McGuire <ram@lawram.com>
            Subject: RE: Plaintiffs' Request for Emergency Conference - Curling v.
            Raffensperger

            Ms. Cole,

            We have a hearing before Judge Brown tomorrow morning in
            another election case, but we can be available for the call. I am
            checking with Mr. Maguire on Dr. Coomer’s availability and will
            follow up with you as soon as I hear from Mr. Maguire.

            Best regards,

            Vincent

            <image001.jpg>

            Vincent R. Russo
            Robbins Ross Alloy Belinfante Littlefield LLC
            www.robbinsfirm.com

            Robbins Government Relations LLC
            www.robbinsgr.com

            500 14th Street, NW
            Atlanta, GA 30318
            404.856.3260 (Direct)
            678.701.9381 (Main)


                                                9
Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 27 of 29


            From: Holly Cole <Holly_Cole@gand.uscourts.gov>
            Sent: Wednesday, September 30, 2020 6:33 PM
            To: Cross, David D. <DCross@mofo.com>; Bryan Tyson
            <btyson@taylorenglish.com>; Conaway, Jenna B.
            <JConaway@mofo.com>
            Cc: Vincent Russo <vrusso@robbinsfirm.com>; Cary Ichter
            <CIchter@ichterdavis.com>; Josh Belinfante
            <Josh.Belinfante@robbinsfirm.com>; Bruce Brown
            <bbrown@brucepbrownlaw.com>; Hedgecock, Lyle F.
            <LHedgecock@mofo.com>; Halsey G. Knapp, Jr.
            <hknapp@khlawfirm.com>; Adam M. Sparks <sparks@khlawfirm.com>;
            Jonathan Crumly <jcrumly@taylorenglish.com>; Alexander Denton
            <Alexander.Denton@robbinsfirm.com>; Loree Anne Paradise
            <lparadise@taylorenglish.com>; Bryan Jacoutot
            <bjacoutot@taylorenglish.com>; Diane LaRoss
            <dlaross@taylorenglish.com>; Ascarrunz, Veronica
            <VAscarrunz@mofo.com>; Brogan, Eileen M. <EBrogan@mofo.com>;
            cheryl.ringer@fultoncountyga.gov; kaye.burwell@fultoncountyga.gov;
            david.lowman@fultoncountyga.gov; Curling Core Team
            <CurlingCoreTeam@mofo.com>; Carey Miller
            <carey.miller@robbinsfirm.com>; Robert McGuire <ram@lawram.com>
            Subject: Plaintiffs' Request for Emergency Conference - Curling v.
            Raffensperger

            Counsel,

            Judge Totenberg plans to conduct a conference on a sealed basis (as a
            matter of caution and for efficiency) tomorrow morning at 9AM. Only
            one authorized member for each team need be available. Dr. Coomer
            and a representative from the Secretary of State’s office should be
            available and accessible if necessary. We plan to send out the dial-in
            information tomorrow morning before the conference.

            If anyone has a conflict at 9AM, please let me know immediately.

            Regards,

            Holly Cole
            Law Clerk
            Chambers of the Honorable Amy Totenberg
            United States District Court
            Northern District of Georgia
            404-215-1404
            Holly_Cole@gand.uscourts.gov

            ===========================================================
            =================

            This message may be confidential and privileged. Use or disclosure by
            anyone other than an intended addressee is prohibited. If you received
            this message in error, please delete it and advise the sender by reply
            email. Learn about Morrison & Foerster LLP’s Privacy Policy.

                                               10
Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 28 of 29



       ========================================================================
       ====

       This message may be confidential and privileged. Use or disclosure by anyone other
       than an intended addressee is prohibited. If you received this message in error, please
       delete it and advise the sender by reply email. Learn about Morrison & Foerster LLP’s
       Privacy Policy.




                                                  11
 Case 1:21-mc-00164-RM Document 1-1 Filed 07/14/21 USDC Colorado Page 29 of 29



                                                                                      75 14th Street, 26th Floor
                                                                                            Atlanta, GA 30309
                                                                             T: 404.873.8000 F: 404.873.8050
                                                                                        www.pcwlawfirm.com
J. Matthew Maguire, Jr.
mmaguire@pcwlawfirm.com



                                             July 6, 2021

   Via Email: benglish@maynardcooper.com
   Brad English
   Maynard Cooper Gale
   655 Gallatin Street SW
   Huntsville, AL 35801

           Re:      Subpoena to Pro V&V, Inc.
                    Curling, et al. v. Raffensperger, et al., No. 1:17-cv-2989-AT (N.D. Ga.)

   Dear Mr. English:
          As you are aware, Pro V & V, Inc. is contractually prohibited from producing the
   confidential and proprietary information and/or trade secrets of my client, Dominion
   Voting Systems, Inc. (“Dominion”). This confirms our recent conversation in which I
   advised that Dominion does not consent to Pro V & V’s production of any of such
   information in response to any subpoena issued in the above litigation, including the June
   12, 2021 subpoena served by the Curling Plaintiffs. Please contact me if you have any
   questions about Pro V & V’s obligations in this regard. Thank you in advance for your
   cooperation.
           Best regards.

                                               Sincerely,




                                               J. Matthew Maguire, Jr.



   JMM/smd

   CC:     Michael Frontera
